AUSTIN.    TEXAS




                         wovember    5,     1949                          ,


Boll. Gene Ii. Hlxson               opinion        Bo. v-944.
Couuty Attornef
Lipacomb County                     Be: The authority or the
Biggina, Texer                          ~trwtees of an iude-
                                        pendeut aohool dls-
                                        triot to sell unused
                                        school houses of dor-
                                        mant aohool diatrlota
                                        tQllowing their OOP-
Deer Hr. Mixson:                        solid&ion.
            We refer to your mueat    presenting,               in aub-
stance,   the followlng data end question:
              !The Llpaocmb County School Board, aot-
      In& under Artlole VIII of Senate Bill 116
      filat Legislature,    (codified   as Art.2922-lb,
      In 8ernon1s Civil Statutes)       by order oonaol-
      idated CommonSohool Districts        Won. 8, 9, 11
      and a part of 6, all being dormant aohool dia-
      trlots,    with the Higgins Independent~Mhool~
      Biatriot     In such county. .Electioda    h&we been
      held wherein bonded indebtedness has ~%een aa-
      sumed and provialon      for levying a naintenanoe
      tax has been made.
              Located in the new diatrlot    are three
      abandoned aohool howea whioh were used, at
      one time, by the dormant OommonSohool Dia-
      trlots.      Sohobl has not been held in them for
      many years.      They are standing in disuse,    un-
      repaired,     end are rapidly deteriorat$ng.     Ii
      sold, they will probably bring $200 to $400
      a piece.
            Question:   may the Board of Trustees of'
      Hlggina Independent School Diatpict   sell these
      abandoned sohool houses and invest the pro-
      ceeds in more oonvenlent and desirable    school
      property?    If 80, must the consent of State
      Department of Education be obtained?
            We awume ior     purpo8ea of th%.s 'opinion           that the
                                                                           ,

Hon. Gene R. Mlxaon,        page 2   (V-944)


buildings  in question were aoqulred or oonatruoted and
maintained with public money; that they are owned and
held in trust for aohool purposes.
               Artiole VIII of Senate Bill 116,        dots   slat
Legislature,       provides in pert as follows:
      ”          the Board of Trustees for the dis-
      tkit’wlth       which such dormant school dla-
      trlot    is consolidated     shall continue to
      serve, and be, the Board of Trustees for
      the new dlatrlot.        In each auoh oaae, the
      oonsmdation        order of the County Board of
      Trustees shall define by legal bouudary
      deaoription      the territory     of the new dLs-
      triot ga so enlarged and extendedTnd             said
      order, including the description           of the dis-
      triot,     shall be recorded in the minutes of
      the County Board of Trustees and otherwise
      as provided by law. ~Electlons shall be held
      in such consolidated        districts   for the aa-
      suisption of outstanding bonda, if any, for
      the levying of taxes therefor,          and ‘for the
      levying of a local maintenance tax; said
      elections     to be ordered and held as now pro-
      vided by laws” (Bmphasis added).
           Temple I IS .D. v. Proctor,    $7 S.W.2d 1047 (Tex.
Civ.App.1936,   error ref.)    holds that Artlole 2780 is ap-
plioable  to all types of independent aahool dlatrlcta,
whether in incorporated     cities   or not.
               Artiole   2780, Vernon’s   Clvll   Statutes,    provides:
            ‘Said trustees shall adopt such rules,
      regulations    and by-laws as they may deem pro,?
      per, and the public free schools of awh inA.
      dependent aohool district       shall be under ‘their
      obntrol;    and they shall have the exclusive
      power to manage and govern said sohoola,          end
      all rights and titles      to property for school
      purposes heretofore     vested in the mayor, city
      oounoila,    or school trustees    by Articles    3995,
      4013 and 4032,    Revised Statutes    of 1895, or
      other statutes,     general end speolal,     eroept
      such cities    as era exempted by this title,
      shall be vested in said board of trustees           and
      their successors     in offioe,   and their olatia
Eon. Gene H. Hlxaon,    page 3    (V-944)


      shall apply to any action or suit which may
      arLae to whloh said board Is a party.”
             Under the express provisions     of Artiole    VIII
of Senate Bill 11.6, a new district      was created when the
county board by its order consolidated        the dormant dia-
triots   to the Higgins Independent Sohool District.          The
truateea of former Higgins diStriQt ars now the trua-
Ftieitof the eularged new Higgins Independent School Dla-
           The former common school dtatridta,      defined as
dormant in Article VIII, by reason of their consollda-
tion with the Hlgglna district,       have ceased to exist.
State v. Cadeohead, 129 S.W.2d 743 (Tex.Cfv.App.1939,
error ref.).      Thus, the school properties,     title   to whloh
prior to the consolidation      was veated in the boards of
trustees    of the dormant common school dlatrlota,        is now
vested in the Board of Trustees of the Higgins Indepen-
dent school Diatriot      and their successors    in office   by
reason of the consolidation       end in accordance with the
provisions    of Article   2780, V.C.S., Love v. City of Dal-
&,     120 Tex.251, 40 S.W.2d 20, at p. 26 (1931). Houston
v. Gonaalea I.S.D.,      229 3.W. 467, (Comm.App.192~); Len-
der v. Victoria     Count    131 S.U. 821,   (Tex.Clv.App.rViO);
    T    J     946 Schok,      Sec.79; A.G.Oplnions Ros. O-
  54e~&?:7265:

            With respect to the authority    of the board of
trustees   of an independent school district    to sell school
property   of the distrikt  we quote from Article   2773:

           "Any houses or lands held in trust by
     any city or town for public free school pur-
     poses may be sold for the purpose of invest-
     ing In more convenient and desirable     school
     property,   with the consent of the State Board,
     Fr Frmbozs      of school trustees  of such city
                      in such case, the president    of
     the schiol b;ard shall execute his deed to the
     purchaser for the ssme, reciting     the resolution
     of the State Board giving consent thereto and
     the resolution    of the board of trustees   auth-
     orlalng such sale.”
            Previous Attorney Genersl opinions O-415 and
O-1570 hold thet the prooedure to be followed by boards
of trustees   of independent districta   ln selling abandon-
ed school buildings    and grounds is that provided in Art-
icle 2773, V.C.S.    R.B.Spencer & Co. v. Brown, 198 S.W.
1179, (Tex.Civ.App.1917,    error ref.).   Oplnlon O-1570
Eon. Gene Ii. Mixaon,   psge 4   (V-944)


further holds that independent school districta    msy dis-
pose of property no longer needed for aahool purpoaea,
only if it is necessary to do so to acquire other proper-
ty whLoh is more suitable;   that such property may not be
sold for the purpose of putting tbe’:prooeeda   in the looal
maintenance fund of the district.
           With the foregoing    in mind, it is our opinion
that the Board of Trustees of the Higgins Independent
School District    may dispose of the abandoned buildlags
in accordance with the procedure set out in Article       2773.
This law requires that the board of trustees meet and
sdopt a resolution    evidenolng their decision   to sell the
buildings.     Then the cowent resolution    of the State Board
of Education must be aeoured, and finally      the prealdent
of the Hlggka Board of Trustees must execute the deed
to the purchaser.     ‘Fhe two resolutions  should recite tM
purpose of the sale, and the deed should refer to both          ‘5
reaolutiow   .
                         SUMMARY
            Abandoned ,achool buildtinge in dorraant
     districts    oowolidsted     with an independent
     school district     under Article VIII of Senate
     Bill 116, Acts of the 5Xst Legislature,         may
     be sold by ,the board of trustees        of the new-
     ly created school dietriot        In aooordanoe with
     the provisions     of Article    2773, ~V.C.8. hart.
     2780, v.c.s.;    Love v City of Dalli%, 120 Tex.
351, 40 S.W.2d. 20’ Eowtod v.‘.(ion%a~6k I.S.D.,
     229 S.W.467; Land& v. Viot’otiU Coiantjr, 13
     3 .W. 821; R.B.Spencer & Co. v’. BYown, 198 i.W.
     1179; A.G.Opinlow       Hos .0413,   0-l>m,   O-5354,
     o-7265.
                                      Yours very truly,

APPROVED                          ATTORNEY
                                         GENERALOF TEXAS



                                           James E. Ferguaon
                                                   Aaalatant

                                      &-7pW
JEF:CRO:bh:mv                           Cheater IE. Olliaon
                                                 Aaal8tant